DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-15 were originally pending in this application of which claims 10-15 were withdrawn from further consideration (Restriction) prior to the amendment dated 08/26/2022. Claims 1-15 are now amended and new claims 16-18 are added. Hence, claims 1-18 are currently pending in the instant application of which claims 10-15 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 7 para 2), filed on 08/26/2022 with respect to the objections of claims 1, 3, 6 and 8 have been fully considered and are persuasive. The objections of claims 1, 3, 6 and 8 have been withdrawn. 
Applicant’s arguments (pg. 7 para 3), filed on 08/26/2022 with respect to the 112 rejections of claims 3 and 6 have been fully considered and are persuasive. The 112 (b) rejections of claims 3 and 5-6 have been withdrawn. 
Applicant’s arguments filed on 08/26/2022 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Choe et al. (US-20090278048-A1) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR-20130119357-A) as evidenced by NPL-1 and in view of Lee et al. (KR-20050066439-A) and Choe et al. (US-20090278048-A1).
Regarding claims 1-2 and 9, Han et al. teaches a washing machine including a turbidity sensor 40 (Fig. 13) emitting light in IR region  (via light emitting unit /first light emitter 41  (light emitter) which also emits visible light (visible light is white light in 400 nm-700 nm range, NPL-1) (claim 2, abstract) and a controller for determining turbidity of wash solution (claim 1) based on the light received (via light receiving unit 45 (light receiver))  and the turbidity of water is measured using the intensity of light emitted from the light emitting unit (portion 3a, Fig. 1) and the intensity of light received from the light receiver unit 3b (pg. 2 description ln 8) that includes light from IR region (pg. 3 ln 24) (also includes red visible, blue visible 460nm, 640nm and 940 nm wavelengths, pg. 7 ln 17-18, multi-wave detection of instant claim 9) and turbidity determined as a ratio of the light received to the light emitted (pg. 3 ln 6, Equation) and washing is performed or terminated based on turbidity value (pg. 10 ln 21-24) (control an operation of the washing machine based on the turbidity value).
Han et al. does not explicitly teach that the processor is configured to determine color of the washing water based on intensity and patterns of the visible and infrared light of the specific wavelengths which are received from the sensor and control an operation of the washing machine based on the color of the washing water along with turbidity value; and that the sensor specifically the  light receiver includes a plurality of layers, and the each of the plurality of layers is configured to receive the visible light of the specific wavelength and the infrared light of the specific wavelength, respectively.
Lee et al. teaches a color sensing unit installed on washing machine to detect discoloration (claim 5), the sensing unit a lamp to generate predetermined light and a light sensing unit composed of a color detection sensor for sensing the light emitted from the lamp reflected from a predetermined region of the drum (pg. 3 ln 6-8) and if discoloration is detected, controlling the drainage, rinsing and dehydration strokes (claim 8) (pg. 3 ln 47-49, Lee).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Han with the color sensing unit of Lee all in order to achieve the predictable result of being able to sense and prevent color discoloration of laundry and there by improve rinsing performance (abstract, Lee).
The combination of Han and Lee does not explicitly teach that that the sensor includes a plurality of layers, and the each of the plurality of layers is configured to receive the visible light of the specific wavelength and the infrared light of the specific wavelength, respectively.

    PNG
    media_image1.png
    338
    495
    media_image1.png
    Greyscale
Choe teaches a multilayer image sensor (annotated Fig.1 below) comprising light receiving units 101 and 103 formed of multiple layers I-IV [0048], layer I: 101B, layer II: 101G, layer III: 101R, layer IV:IR layers I-IV are configured to receive visible light of specific wavelength i.e. blue, green, red and Infrared respectively [0051-0054] [0063], the plurality of the first light receiving units 101, are arranged two-dimensionally, to detect color information, and hence crosstalk between color components may be reduced, third light receiving unit 103  extracts additional information such as IR information, whereby a high-sensitivity image may be obtained even in low light [0067].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Han and Lee with the sensor of Choe such that the sensor includes a plurality of layers where each of the plurality of layers is configured to receive the visible light of the specific wavelength and the infrared light of the specific wavelength, respectively all in order to achieve the predictable result of extracting high-sensitivity images that may be obtained even in low light and reducing crosstalk between color components by way of the two dimensional multilayer sensor configuration [0067, Choe]
Regarding claims 4 and 8, the combination of Han, Lee and Choe teaches the washing machine detailed above. Han further teaches that the control unit 54 (Fig. 15a) receives the turbidity value measured by the sensor control unit 45 of the turbidity sensor 40 immediately, and further performs washing / rinsing (additional rinsing operation on the basis of the turbidity of instant claim 8) if the reference turbidity is more than the standard turbidity (predetermined turbidity value of instant claim 4),  and if the reference level is less than the standard turbidity washing, washing /rinsing- control to end rinsing (pg. 10 ln 16-18, Han). Lee teaches (as detailed before) that based on color/discoloration, a standard rinse stroke is performed again (claim 8 Lee). 
Hence, the washing machine of Han, Lee and Choe is fully capable of controlling the washing machine to perform an additional rinsing operation on the basis of the turbidity and color of the rinsing water.
Regarding claim 5, the combination of Han, Lee and Choe teaches the washing machine detailed above. Lee further teaches that the control method of the drum washing machine has a discoloration preventing function (dye transfer prevention operation) and when a power-on command is input, a user selects a desired washing course (S101 to S102), water is supplied to the set water level and then the washing operation is performed (S103 to S105) and It is assessed whether discoloration has been performed while performing the washing operation (S106), if the color is discolored, the determination result (S106) indicates an error on the display unit after draining the water (S107 to S108) (feedback on occurrence of dye transfer to a user), on the other hand, if the washing result is completed without discoloration (S106), drainage & rewatering is carried out (S109 to S110) (pg. 3 ln 52-57). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Han, Lee and Choe with feedback-based control method of Lee all in order to achieve the predictable result of assisting the user with proper feedback while reducing cloth damage and improving rinsing performance with a decolorization prevention course (pg. 4 ln 13, Lee).
Regarding claim 7, the combination of Han, Lee and Choe teaches the washing machine detailed above. Han further teaches a detergent supply unit 58 supplying detergent to drum 53 and turbidity sensor 40 detects turbidity of wash water with the detergent (pg. 9 ln 48-51) and determine if the detergent is liquid or powder based (pg. 11 ln 15-17) and the wash course is thereby controlled (as detailed previously), on the other hand Lee teaches the drum washing machine with a detergent injector and (pg. 2 ln 26-28) and discoloration assessment during wash cycle (as detailed before).
Hence, the washing machine of Han, Lee and Choe is fully capable of controlling the operation of the washing machine on the basis of the turbidity and color of the washing water in which the detergent is diluted.
Regarding claims 3 and 6, the combination of Han, Lee and Choe teaches the washing machine detailed above. As detailed before, Han teaches turbidity detection, while Lee teaches degree of color fading (i.e. detects color as well as extent of the color i.e. concentration of the color) where the color degree is determined for the washing water accumulated in the drum (pg. 3 ln 29-35) when light emitted from a lamp is reflected from the drum (pg. 3 ln 6-8). Lee further teaches that the discoloration detection unit 102 detects whether the discoloration is carried out while performing a washing stroke (washing operation) (pg. 3 ln 42, Lee) and the discoloration prevention course is run according to the degree of color change of the wash water (pg. 3 ln 1).
Hence, the processor of the washing machine of Han, Lee and Choe is fully capable of determining the turbidity value, color and concentration grade of the washing water while the washing machine performs the washing operation and to run dye transfer prevention operation when the processor determines that that the determined concentration grade of the color is equal to or higher than a predetermined concentration grade of the color.
Regarding claims 16-18, the combination of Han, Lee and Choe teaches the washing machine detailed above. As detailed before, the sensor of Choe teaches that the first layer I receives a first color -Blue, second layer II receives a second color-green and the third layer III receives third color-red – all distinct wavelengths of visible light, while IR layer IV receives specific IR wavelength [0051].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (US-20130278921-A1) teaches a multilayer photo diode-based light receiving unit that receives incident light including blue, red and infrared only [Fig. 10 B) (No green light filtered).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711